DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group I encompassing claims 1-5, 10-11, 13, 18-21 in the reply filed on September 3, 2021 is acknowledged.

Claim Objections
Claim 1 is objected to because of the following informalities: 
Referring to claim 1, the term “at least one layer” is lacks antecedent basis.
Cable further claiming at least one layer or claiming at least one layer of the inner semiconductive layer, the insulation layer, and the outer semiconductive layer.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Referring to Claims 10-11, the limitation “wherein the optional second polyolefin (b) is present and is an optionally unsaturated LDPE homopolymer or an optionally unsaturated LDPE copolymer of ethylene with one or more comonomer(s)” is confusing and infinite.

Referring claim 11 which depend on claim 10 and states, the polymer composition comprises no polyolefin (b). It is not clear based on claims 10-11 that polyolfiin (b) is present or optional or not present.
	
Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-5, 19-21  rejected under  U.S.C. 103 as being unpatentable over Castellani et al. (US6410651, hereinafter Castellani).

Referring to claim 1, Castellani discloses a direct current (DC) power cable (1 in fig. 1; and abstract) comprising 
a conductor (11) surrounded by at least an inner semiconductive layer (12, paragraph 0040 states, “electrical cable 10 comprises a conductor 11; an inner layer 12 with semiconductive properties; an intermediate layer 13 with insulating properties; an outer layer 14 with semiconductive properties; a screen 15; and an outer sheath 16.”), 
an insulation layer (13) and 
an outer semiconductive layer (14), in that order, in that order, 
wherein at least one layer comprising:
(a) a polyolefin selected from the group consisting of a propylene homopolymer, a random copolymer of propylene with one or more comonomer(s),  (PP1 and PP2 in Tables 1- 2) and a heterophasic copolymer of propylene with one or more comonomer(s), and (b) optionally a second polyolefin which is different from the polyolefin (a) ( Cop. 1 and Cop. 2 in table 1-2, column 7, lines 55-65 states, “At least one of the layers 12, 13, and 14, and preferably at least the insulating layer 13, comprises polypropylene as non-crosslinked base polymer material, mixed with a copolymer of ethylene with at least one alpha-olefin, …..all of the insulating and semiconductive layers 12, 13, and 14 comprise a polymer mixture as defined above as non-crosslinked base polymer material”).
Castellani fails to disclose power cable but not DC power cable.
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the power cable of Castellani to have power cable as DC current power in order to supply power to devices which uses DC power.


Referring to claim 2, Castellani discloses the direct current (DC) power cable according to claim 1, wherein the inner semiconductive layer comprises a first semiconductive composition, the insulation layer comprises the polymer  composition, and the outer semiconductive layer comprises a second semiconductive composition (see all of the insulating and semiconductive layers 12, 13, and 14 comprise a polymer mixture as defined above as non-crosslinked base polymer material in  rejection of claim 1 above).

Referring to claim 3, Castellani discloses the direct current (DC) power cable according to claim 1, wherein the outer semiconductive layer comprises a non-cross-linked second semiconductive composition and the inner semiconductive layer comprises a no-crosslinked first semiconductive composition (see all of the insulating and semiconductive layers 12, 13, and 14 comprise a polymer mixture as defined above as non-crosslinked base polymer material in rejection of claim 1 above).

Referring to claim 4, Castellani discloses the direct current (DC) power cable according to claim 1, wherein the polymer composition has an electrical conductivity of 0.05 to 40fs/m when measured according to DC conductivity method as described  ( by having claimed material, conductivity of insulated layer 13 having equivalent).

Referring to claim 5, Castellani discloses the direct current (DC) power cable according to claim 1, wherein the polymer composition has an electrical conductivity of 0.05 to 40fs/m when measured according to DC conductivity method as described under "Determination Methods” ( by having claimed material, conductivity of insulated layer 13 having equivalent).

Referring to claim 19, Castellani discloses the direct current (DC) power cable according to claim 1, wherein the layer comprising the polymer composition is not crosslinked (see rejection of claim 1 above).

Referring to claim 20, Castellani discloses The direct current (DC) power cable according to claim 1, wherein the polyolefin (a) is a propylene homopolymer (PP1 in Table 2; and Castellani states, “isotactic propylene homopolymers with an isotactic index of greater than 80, preferably greater than 90, even more preferably greater than 95”).

Referring to claim 21, Castellani discloses the direct current (DC) power cable according to claim 1, wherein the polyolefin (a) is a random-heterophasic copolymer comprising a matrix phase and an elastomeric phase, the matrix phase comprising a propylene homopolymer or a propylene copolymer, and the elastomeric phase (containing at least 70% by weight of polypropylene homopolymer or of crystalline propylene/ethylene copolymer, with an isotactic index of greater than 80, the remainder consisting of an elastomeric ethylene/propylene copolymer with a propylene content of from 30 to 70% by weight).

Claim 5 is rejected under U.S.C. 103 as being anticipated by over Castellani in view of Rajendran (US20080247716, hereinafter Rajendran).
Referring to claim 5, Castellani fails to disclose the direct current (DC) power cable according to claim 13, wherein the amount of the polyolefin (a) is 95 to 100 wt% based on the combined weight of the polyolefin (a) and the optional second polyolefin (b).
Rajendran discloses wherein the amount of the polyolefin (a) is 95 to 100 wt% based on the combined weight of the polyolefin (a) and the optional second polyolefin (b) (claim 22 states, “the insulating layer is made from one of …polypropylene” and see paragraph 0029).

It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the power cable of Castellani to have polypropylene insulation layer as taught by Rajendran because Rajendran in paragraph 0029 states, ‘it is used for mechanical and chemical protection; the outer surface is preferably capable of being partially printed easily”.

Claims 13 and 18 are rejected under  U.S.C. 103 as being unpatentable over Castellani in view of Eaton et al. (US20100101823, hereinafter Eaton).
Referring to claim 13, Castellani discloses the direct current (DC) power cable according to claim 13, but fails to disclose wherein the polymer composition comprises peroxide.
Eaton discloses wherein the polymer composition comprises peroxide (paragraph 0065 of Eaton states, dicumyl peroxide…..in amounts of about 0.1 to 5 wt % based on the weight of the composition.”).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the power cable of Castellani to have peroxide as taught by Eaton because It is commonly known that peroxide are used in the synthesis and modification of polymers or curing agent.

Referring to claim 18, Castellani in view of Eaton disclose the direct current (DC) power cable according to claim 13, wherein the polymer composition comprises up to 30 mmol -O-0-/kg polymer composition (see percentage amount of peroxide in claim 13 covers this range).

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH H PAGHADAL whose telephone number is (571)272-5251.  The examiner can normally be reached on 7:00AM-4:00PM, Monday - Thursday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PARESH H PAGHADAL/Examiner, Art Unit 2847